

Exhibit 10.6


RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN



Name of Participant:Grant Date:Number of Restricted Stock Units:Vesting Dates:
•The first May 1st that is at least six months following the Grant Date (the
“Initial Vesting Date”): 25% of the Restricted Stock Units
•1st anniversary of the Initial Vesting Date: 25% of Restricted Stock Units
•2nd anniversary of the Initial Vesting Date: 25% of Restricted Stock Units
•3rd anniversary of the Initial Vesting Date (the “Final Vesting Date”):
remaining balance of Restricted Stock Units


Earliest Retirement Date:


The first November 1st that is at least six months following the Grant Date

Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (the “Participant”), Restricted Stock Units under the Company’s
Long-Term Stock Incentive Plan, Amended and Restated as of July 18, 2017 (the
“Plan”). The principal features of this Award are set forth above, including the
date of grant of the Restricted Stock Units (the “Grant Date”). This Award shall
be effective on the Grant Date. The Restricted Stock Units consist of the right
to receive shares of Class A Common Stock, par value $.01 per share, of the
Company (“Shares”) and are subject to the provisions of the Terms and Conditions
of the Agreement and the Appendix, if any (together, the “Agreement”).


PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. TO THE EXTENT ANY CAPITALIZED TERMS USED IN THE TERMS AND CONDITIONS
ARE NOT DEFINED HEREIN, THEY WILL HAVE THE MEANING ASCRIBED TO THEM IN THE PLAN.


BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS AWARD OF
RESTRICTED STOCK UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THE AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS AND
THE APPENDIX, IF ANY, FOR MY COUNTRY OF RESIDENCE OR EMPLOYMENT, IF DIFFERENT).
IF I FAIL TO ACCEPT THE TERMS AND CONDITIONS OF THIS AWARD WITHIN NINETY (90)
DAYS OF THE GRANT DATE SET FORTH ABOVE, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.




--------------------------------------------------------------------------------

2


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AGREEMENT
1.Award. The Company hereby grants to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award of Restricted Stock Units as of the Grant Date
specified above, subject to all of the terms and conditions in the Agreement and
the Plan.


2.Vesting Schedule. Any Restricted Stock Units that do not vest in accordance
with this Section shall be forfeited and shall not be paid.


(a) Service. Except as otherwise provided under this Agreement, the Restricted
Stock Units shall vest in accordance with the Vesting Dates (as set forth on the
first page of this Agreement); provided, in each case, that the Participant
remains in Continuous Service with the Company, any of its Subsidiaries, or any
other entity which is a Related Entity (the “Employer”) until such date. The
Participant ceases to be in Continuous Service with the Employer on the date
that the entity employing the Participant ceases to be a Subsidiary or an entity
which is a Related Entity. For Participants based outside of the United States,
the Participant ceases to be employed by the Employer on the later of (i) the
date that is the last day of any statutory notice of termination period
applicable to the Participant pursuant to applicable employment standards
legislation, or (ii) the date that is designated by the Employer as the last day
of the Participant’s employment with the Employer, and the date that the
Participant ceases to be employed by the Employer specifically does not mean the
expiration date for any period of reasonable notice that the Employer may be
required at law to provide to the Participant.


(b) Death or Disability. If the Participant dies or incurs a RSU Disability (as
defined below) while employed by the Employer prior to the Final Vesting Date,
any Restricted Stock Units that have not vested prior to the date of the
Participant’s death or RSU Disability shall immediately vest. “RSU Disability”
means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.


(c) Retirement. If the Participant ceases to be in Continuous Service with the
Employer prior to the Final Vesting Date as a result of the Participant’s
Retirement at any time on or after the Earliest Retirement Date (as set forth on
the first page of this Agreement), any Restricted Stock Units that have not
vested prior to the date of the Participant’s Retirement, shall continue to vest
according to the percentages and dates (as set forth on the first page of this
Agreement). For purposes of this Agreement:


(i) “Retirement” means the Participant ceases to be in Continuous Service with
the Employer for any reason other than Cause, death or disability (including but
not limited to a RSU Disability) on or after the date the Participant attains
Retirement Eligibility with respect to this Award;


(ii) “Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing five (5) Full Years of Continuous
Service with the Employer; and


(iii) “Full Year” means a twelve-month period beginning on the date of the
Participant’s commencement of service for the Employer and each anniversary
thereof.


RSU

--------------------------------------------------------------------------------





The Participant’s Continuous Service with the Employer shall be determined by
the Committee in its sole discretion (subject to applicable requirements of Code
Section 409A and the Treasury regulations and guidance issued thereunder
(“Section 409A”), to the extent applicable).


(d) Leave of Absence. Unless otherwise determined by the Committee or required
under Section 409A, an authorized leave of absence pursuant to a written
agreement or other leave entitling the Participant to reemployment in a
comparable position by law or Rule shall not constitute a termination of
employment for purposes of the Plan and shall not interrupt the Participant’s
Continuous Service with the Employer unless the Participant does not return at
or before the end of the authorized leave or within the period for which
reemployment is guaranteed by law or Rule.


(e) Change in Control. If the successor or purchaser in the Change in Control
has assumed the Company’s obligations with respect to the Restricted Stock Units
or provided a substitute award as contemplated by Section 22 of the Plan and,
within 24 months following the occurrence of the Change in Control, the
Participant’s employment is terminated without Cause or the Participant
terminates employment for Good Reason, the Restricted Stock Units shall become
fully vested immediately prior to such termination of employment.


3.Restrictive Covenants.


(a) The Participant agrees that (i) during the period of employment with the
Company, its Subsidiaries, and/or any other entity which is a Related Entity
(and its successors) (“Constellation” for purpose of this Section) and (ii)
during any period of continued vesting following Retirement in accordance with
the terms of this Agreement, the Participant will not, without the written
consent of the Company, seek or obtain a position with a Competitor (as defined
below) in which the Participant will use or is likely to use any confidential
information or trade secrets of Constellation, or in which the Participant has
duties for such Competitor that involve Competitive Services (as defined below)
and that are the same or similar to those services actually performed by the
Participant for Constellation. The parties agree that the Participant may
continue service on any boards of directors on which he or she is serving while
employed by Constellation. If Participant’s employment is terminated by the
Participant for Good Reason or by Constellation for any reason other than Cause,
then Constellation will not unreasonably withhold such consent provided
Constellation receives information and assurances, satisfactory to
Constellation, regarding the Participant’s new position.


(b) The Participant understands and agrees that the relationship between
Constellation and each of their respective employees constitutes a valuable
asset of Constellation and may not be converted to the Participant’s own use.
Accordingly, the Participant hereby agrees that (i) during the period of
employment with Constellation and (ii) during any period of continued vesting
following Retirement in accordance with the terms of this Agreement, the
Participant shall not directly or indirectly, on his or her own behalf or on
behalf of another person, solicit or induce any employee to terminate his or her
employment relationship with Constellation or to enter into employment with
another person. The foregoing shall not apply to employees who respond to
solicitations of employment directed to the general public or who seek
employment at their own initiative.


For the purposes of this Section, “Competitive Services” means the provision of
goods or services that are competitive with any goods or services offered by
Constellation including, but not limited to manufacturing, importing, exporting,
distributing or selling cannabis, wine, beer, liquor or other alcoholic
beverages in the United States, Canada, New Zealand, Italy and/or Mexico. The
parties acknowledge that Constellation may from time to time during the term of
this Agreement change or increase the line of goods or services it provides and
its geographic markets, and the Participant agrees that this provision shall be
deemed to be amended from time to time to include such different or





--------------------------------------------------------------------------------



additional goods, services, and geographic markets to the definition of
“Competitive Services” for purposes of this Section. “Competitor” means any
individual or any entity or enterprise engaged, wholly or in part, in
Competitive Services.


(c) The Participant agrees that, due to his or her position of trust and
confidence, the restrictions contained in this Section are reasonable, and the
equity compensation conferred on the Participant in this Agreement is adequate
consideration, and, since the nature of Constellation’s collective business is
international in scope, the geographic restriction herein is reasonable.


(d) The Participant acknowledges that a breach of this Section will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, the Participant acknowledges that the
remedies of injunction and specific performance shall be available in the event
of such a breach, and the Company shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security. Any period of
restriction set forth in this Section shall be extended for a period of time
equal to the duration of any breach or violation thereof.


(e) In the event of the Participant’s breach of this Section, in addition to the
injunctive relief described above, all unvested Restricted Stock Units held by
the Participant shall be immediately forfeited on the date which the Participant
breaches this Section unless terminated sooner by operation of another term or
condition of this Agreement or the Plan, and any gain realized by the
Participant from the vesting of any Restricted Stock Units, following such
breach, shall be paid by the Participant to the Company.


(f) In the event that any provision of this Section is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during which it operates or the geographic
area to which it applies, or effect any other change to the extent necessary to
render this Section enforceable, it being acknowledged by the parties that the
representations and covenants set forth herein are of the essence of this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
post-employment restrictive covenants described in this Section above will not
apply to this Award to the extent required under California law.


(g) Trade Secrets and Confidential Information. The Participant agrees that
unless duly authorized in writing by the Company, the Participant will neither
during his or her employment by Constellation nor at any time thereafter divulge
or use in connection with any business activity other than that of Constellation
any trade secrets or confidential information first acquired by the Participant
during and by virtue of employment with Constellation. Notwithstanding the
foregoing, nothing in this Agreement prohibits the Participant from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Securities and Exchange Commission, or
making other disclosures that are protected under the whistleblower protections
of federal law or regulation.


4.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for the deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. If so accelerated,
such Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.




5.Death of Participant. Any distribution or delivery to be made to the
Participant under the Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated





--------------------------------------------------------------------------------



beneficiary, or if either no beneficiary survives the Participant or the
Committee does not permit beneficiary designations, to the administrator or
executor of the Participant’s estate. Any designation of a beneficiary by the
Participant shall be effective only if such designation is made in a form and
manner acceptable to the Committee. Any transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.


6.Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event that any delivery of Shares to the Participant is made
upon, or as a result of the Participant’s termination of employment (other than
as a result of death), and the Participant is a “specified employee” (as that
term is defined under Section 409A) at the time the Participant becomes entitled
to delivery of such Shares, and provided further that the delivery of such
Shares does not otherwise qualify for an applicable exemption from Section 409A,
then no such delivery of such Shares shall be made to the Participant under this
Agreement until the date that is the earlier to occur of: (i) the Participant’s
death, or (ii) six (6) months and one (1) day following the Participant’s
termination of employment (the “Delay Period”). For purposes of applying the
provisions of Section 409A, each group of the total Restricted Stock Units
granted hereunder that would normally vest on the Initial Vesting Date and each
anniversary of the Initial Vesting Date thereafter shall be treated as a
separate payment. For purposes of this Agreement, to the extent the Restricted
Stock Units (or applicable portion thereof) are subject to the provision of
Section 409A, the terms “ceases to be employed”, “termination of employment” and
variations thereof, as used in this Agreement, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A.


Restricted Stock Units are generally intended to be exempt from Section 409A as
short-term deferrals and, accordingly, the terms of this Agreement shall be
construed to preserve such exemption. To the extent that Restricted Stock Units
granted under this Agreement are subject to the requirements of Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Section 409A. Neither
the Company, any of its Subsidiaries nor any other entity which is a Related
Entity, shall be liable to any Participant (or any other individual claiming a
benefit through the Participant) for any tax, interest, or penalties the
Participant might owe as a result of participation in the Plan, and the Company,
its Subsidiaries nor any other entity which is a Related Entity shall have no
obligation to indemnify or otherwise protect the Participant from the obligation
to pay any taxes pursuant to Section 409A, unless otherwise specified.


7.Settlement of Restricted Stock Units.


(a) Status as a Creditor. Unless and until Restricted Stock Units have vested,
the Participant will have no settlement right with respect to any Restricted
Stock Units. Prior to settlement of any vested Restricted Stock Units, the
vested Restricted Stock Units will represent an unfunded and unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. The Participant is an unsecured general creditor of the Company,
and settlement of Restricted Stock Units is subject to the claims of the
Company’s creditors.


(b) Form and Timing of Settlement. Restricted Stock Units will be settled in the
form of Shares upon the vesting of the Restricted Stock Units. Where a
fractional Share would be owed to the Participant upon the vesting of Restricted
Stock Units, the Company may (1) round up the Shares that are payable to the
Participant to the nearest whole number, or (2) pay a cash payment equivalent in
place of such fractional Share. Upon issuance, Shares will be electronically
transferred to an account in the Participant’s name at the provider then
administering the Plan as it relates to the Restricted Stock Units. The Shares
to be issued upon settlement will be issued as soon as practicable to the
Participant following each Vesting Date; provided that:





--------------------------------------------------------------------------------





(i) such Shares will be issued no later than the date that is two and a half
(2.5) months from the end of the later of (1) the Participant’s tax year that
includes the Vesting Date, or (2) the Company’s tax year that includes the
Vesting Date; and


(ii) for any Restricted Stock Units for which the Vesting Date is after the date
the Participant attains Retirement Eligibility and which would constitute a
“deferral of compensation” under Section 409A, Shares will be issued:


(A)on the applicable Vesting Date;


(B)within thirty (30) days following a Separation from Service within 24 months
of a Change in Control which triggers accelerated vesting in accordance with the
terms of this Agreement; or


(C)in the event of a Participant’s death or RSU Disability, within thirty (30)
days of the date of death or RSU Disability.


(c) Clawback. Notwithstanding any provision to the contrary, any “clawback” or
“recoupment” policy required under applicable law or provided for under Company
policy shall automatically apply to this Award.


8.Dividend Equivalents. During the period beginning on the Grant Date and ending
on the date that Shares are issued in settlement of vested Restricted Stock
Units, the Participant will accrue dividend equivalents on the Restricted Stock
Units equal to any cash dividend or cash distribution that would have been paid
on the Restricted Stock Unit had that Restricted Stock Unit been an issued and
outstanding Share of Class A Common Stock on the record date for the dividend or
distribution.  Such accrued dividend equivalents (1) will vest and become
payable upon the same terms and at the same time of settlement as the Restricted
Stock Unit to which they relate (and will be payable with respect to any Shares
that are issued or that are withheld in order to satisfy Participant’s
Tax-Related Items), (2) will be denominated and payable solely in cash and paid
in such manner as the Company deems appropriate, and (3) will not bear or accrue
interest.  Dividend equivalent payments, at settlement, will be net of
applicable federal, state, local and foreign income and social insurance
withholding taxes. Upon the forfeiture of the Restricted Stock Units, any
accrued dividend equivalents attributable to such Restricted Stock Units will
also be forfeited.


9.Responsibility for Taxes & Withholding. Regardless of any action the Company,
any of its Subsidiaries or any other entity which is a Related Entity takes with
respect to any or all income tax, social insurance or social security, payroll
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company, any of its Subsidiaries
or any other entity which is a Related Entity, if any. The Participant further
acknowledges that the Company, any of its Subsidiaries or any other entity which
is a Related Entity (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the issuance of Shares upon settlement
of the Restricted Stock Units, the subsequent sale of Shares acquired pursuant
to such issuance and the receipt of any dividends and/or dividend equivalents;
and (2) do not commit to and are under no obligation to structure the terms of
any Award to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant becomes
subject to tax in more than one jurisdiction between the Grant





--------------------------------------------------------------------------------



Date and the date of any relevant taxable event, the Participant acknowledges
that the Company, any of its Subsidiaries or any other entity which is a Related
Entity may be required to withhold or account for Tax-Related Items in more than
one jurisdiction.


The Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company, any of its Subsidiaries or any
other entity which is a Related Entity (including the employer) to satisfy all
Tax-Related Items. In this regard, the Company, or their respective agents, will
withhold Shares to be issued upon vesting/settlement of the Restricted Stock
Units, unless the Company, or if different, the employer, at their discretion,
permit the obligations to be satisfied with regard to all Tax-Related Items by
one or a combination of the following:


(a) withholding from the Participant’s wages/salary or other cash compensation
paid to the Participant by the Company, or if different, the employer; or


(b) withholding from proceeds of the Shares acquired upon vesting/settlement of
the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization).


Notwithstanding the above, if the Participant is a Section 16 officer of the
Company under the U.S. Securities and Exchange Act of 1934, as amended, then the
Company will withhold in Shares upon the relevant taxable or tax withholding
event, as applicable, unless the use of such withholding method is problematic
under applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (a) and (b) above.


Notwithstanding anything to the contrary in the Plan, the Participant shall not
be entitled to satisfy any Tax-Related Item or withholding obligation that
arises as a result of the Agreement by delivering to the Company any shares of
capital stock of the Company. To avoid negative accounting treatment, the
Company, any of its Subsidiaries or any other entity which is a Related Entity
may withhold or account for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates (but not in
excess of the maximum amount permitted for tax withholding under applicable
law). If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares attributable to the vested Restricted Stock Units,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.


The Participant shall pay to the Company, or if different, the Employer, any
amount of Tax-Related Items that the Company, or if different, the Employer, may
be required to withhold or account for as a result of the Participant’s
participation in the Plan that will not for any reason be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.


By accepting this grant of Restricted Stock Units, the Participant expressly
consents to the methods of withholding Tax-Related Items by the Company, or if
different, the Employer as set forth herein, including the withholding of Shares
and the withholding from the Participant’s wages/salary or other amounts payable
to the Participant. All other Tax-Related Items related to the Restricted Stock
Units and any Shares delivered in satisfaction thereof are the Participant’s
sole responsibility.





--------------------------------------------------------------------------------





10.Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Restricted Stock Units in any manner
until the Shares are issued to the Participant upon settlement. Following
settlement and issuance of Shares, in the event the Company permits the
Participant to arrange for sale of Shares through a broker or another designated
agent of the Company, the Participant acknowledges and agrees that the Company
may block any such sale and/or cancel any order to sell placed by the
Participant, in each case if the Participant is not then permitted under the
Company’s insider trading policy to engage in transactions with respect to
securities of the Company. If the Committee determines that the ability of the
Participant to sell or transfer Shares is restricted, then the Company may
notify the Participant in accordance with the terms of the Agreement. The
Participant may only sell such Shares in compliance with such notification by
the Company.


11.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Restricted Stock Units (whether
vested or unvested) unless and until such Restricted Stock Units vest and the
corresponding Shares are issued. After such issuance, the Participant shall have
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares, if any.


12.Acknowledgments. The Participant acknowledges and agrees to the following:


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.


(b)The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past.


(c)All determinations with respect to such future Restricted Stock Units, if
any, including but not limited to, the times when the Restricted Stock Units
shall be granted or when the Restricted Stock Units shall vest, will be at the
sole discretion of the Committee.


(d)The Participant’s participation in the Plan is voluntary.


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Restricted Stock Units or Shares and the Participant irrevocably
releases the Company, any of its Subsidiaries or any other entity which is a
Related Entity from any such claim that may arise.


(g)Neither the Plan nor the Restricted Stock Units shall be construed to create
an employment relationship where any employment relationship did not otherwise
already exist.


(h)Nothing in the Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Employer or shall interfere with or
restrict in any way the rights of the Employer, which are hereby expressly
reserved, to terminate the employment of the Participant under applicable law.





--------------------------------------------------------------------------------





(i)The transfer of the employment of the Participant between the Company, any
one of its Subsidiaries or any other entity which is a Related Entity (or
between such entities) shall not be deemed a termination of service.


(j)Nothing herein contained shall affect the Participant’s right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance or other Participant welfare plan or program of the
Employer.


(k)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


(l)In addition, the following provisions apply if the Participant is providing
services outside the United States:


(i) The value of the Restricted Stock Units is an extraordinary item of
compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).


(ii) The Restricted Stock Units are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service, or similar
payments, or bonuses, long-service awards, pension or retirement benefits.


(iii) The Participant acknowledges and agrees that neither the Company, any
Subsidiary nor any other entity which is a Related Entity shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the Restricted Stock Units
or of any amounts due to the Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.


(iv) The Company reserves the right to impose other requirements on
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or other applicable Rule or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


13.Changes in Stock. In the event of a change in the capital stock of the
Company as set forth in Section 16 of the Plan, the Restricted Stock Units shall
be adjusted automatically consistent with such change to prevent substantial
dilution or enlargement of the rights granted to, or available for, the
Participant hereunder.


14.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.


15.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.





--------------------------------------------------------------------------------





16.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.


17.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.


19.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.


20.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


21.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


22.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the vesting of the Restricted Stock
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company, any of its
Subsidiaries or any other entity which is a Related Entity and the Participant
with all applicable requirements under the laws and Rules of the country of
which the Participant is a resident. Furthermore, the Participant agrees that he
or she will not acquire Shares pursuant to the Plan except in compliance with
the laws and Rules of the country of which the Participant is a resident and/or
employed.


The Company shall not be required to transfer or deliver any Shares, dividends,
dividend equivalents or distributions relating to such Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
Rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests therein. The Award of Restricted
Stock Units evidenced by the Agreement is also subject to the condition that, if
at any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Award of Restricted
Stock Units evidenced by the Agreement or the issuance, transfer or delivery of
the Shares (or the payment of any dividends, dividend equivalents or other
distributions related to the Shares), the Company shall not be required to
transfer or deliver any Shares, dividends, dividend equivalents or distributions
relating to such Shares unless such listing, registration, qualification,







--------------------------------------------------------------------------------



consent or approval shall have been effected or obtained to the complete
satisfaction of the Committee and free of any conditions not acceptable to the
Committee.


23.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company, any of its Subsidiaries or any
other entity which is a Related Entity for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company, any of its Subsidiaries or
any other entity which is a Related Entity may hold certain personal information
about the Participant including, but not limited to, the Participant’s name,
home address, email address, and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of Restricted Stock Units and/or Shares held and
the details of all Restricted Stock Units or any other entitlement to Shares
awarded, cancelled, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Participant’s participation in the
Plan (the “Data”). The Participant understands that the Data may be transferred
to the Company, any of its Subsidiaries or any other entity which is a Related
Entity, or to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, and that any recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Company's Global Privacy Lead at privacy@cbrands.com. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of Restricted Stock Units under the Plan or
with whom Shares acquired pursuant to the vesting of the Restricted Stock Units
or cash from the sale of such Shares may be deposited. Furthermore, the
Participant acknowledges and understands that the transfer of the Data to the
Company, any of its Subsidiaries or any other entity which is a Related Entity
or to any third parties is necessary for his or her participation in the Plan.
The Participant understands that the Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein by contacting the Company's Global Privacy Lead at
privacy@cbrands.com. The Participant further acknowledges that withdrawal of
consent may affect his or her ability to vest in or realize benefits from the
Restricted Stock Units, and his or her ability to participate in the Plan. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact the Company's
Global Privacy Lead at privacy@cbrands.com.

Finally, upon request of the Employer, the Participant agrees to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Employer) to the Employer that the Employer may deem
necessary to obtain from the Participant for the purpose of administering the
Participant’s participation in the Plan in compliance with the data privacy laws
in the Participant’s country, either now or in the future. The Participant
understands and agrees that the Participant will not be able to participate in
the Plan if the Participant fails to provide any such consent or agreement
requested by the Employer.


24.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements,





--------------------------------------------------------------------------------



account statements, annual and quarterly reports, and all other forms of
communications) in connection with this and any other Award made or offered
under the Plan. The Participant understands that, unless revoked by the
Participant by giving written notice to the Company pursuant to the Plan, this
consent will be effective for the duration of the Agreement. The Participant
also understands that he or she will have the right at any time to request that
the Company deliver written copies of any and all materials referred to above.
The Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


25.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Plan be drawn up in English. If the Participant receives this
Agreement, the Plan or any other documents related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.


26.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Restricted Stock Unit Award and the Shares acquired under the Plan shall be
subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Participant’s country of residence (and country of
employment, if different). Further, if the Participant transfers his or her
residence and/or employment to another country reflected in the Appendix to this
Agreement, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws or rules to facilitate the operation and
administration of the Restricted Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant's transfer). Any applicable Appendix shall
constitute part of this Agreement.

